DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s filing on 12/20/2020. Claims 41-46, 49, 51-52 and 54-63 are currently pending with claims 47-48, 50 and 53 are withdrawn and claims 1-40 are cancelled.

Response to Arguments
Applicant’s arguments, see page 11, filed 12/22/2020, with respect to claim 52 being drawn to an unelected species has been fully considered and are persuasive.  The restriction of claim 52 has been withdrawn. 
The objection to claim 63 has been withdrawn in light of applicant’s amendments filed of 12/22/2020.
Applicant’s arguments, see pages 12-20, filed 12/22/2020, with respect to 103 rejection of claims 41-46, 49, 51-52 and 54-63 have been fully considered and are persuasive.  The 103 rejection of claims 41-46, 49, 51-52 and 54-63 has been withdrawn. 

Allowable Subject Matter
Claim 41-46, 49, 51-52 and 54-63 are allowed.
The following is an examiner’s statement of reasons for allowance: 

A sheet of film folded into a u-shaped configuration having a two sides and bottom gusset, wherein a gusset material is inserted into and seals the ends of the u-shaped configuration, so to create a bag with an opening opposite the bottom gusset, an additional piece of gusset material is inserted and sealed into the middle of the middle of the bag to create a partitioned bag which are able to stand upright on the bottom gusset, wherein the partition has a line of weakness through the middle of the partition, so that the partitioned bag may be split into two separate bags which are individually able to stand upright on their bottom gusset .
In contrast, Gum (US Pub 20150158635) teaches an upright standing multi-compartment bag which has a line of weakness to separate the bags, however, Gum teaches the U-shaped configuration to form the bag is constructed with multiple sheets of film, the bottom gusset is a separate sheet of which does not form the side of the bag; and
Feingold (USP 3599388) teaches a U-shaped configuration bag with a sheet of film folded to form two sides and a bottom gusset and a line of weakness to separate individual bags from a header section of the film, however, Feingold teaches that the front and back side sheets are sealed together at distinct intervals to form an enclosed bag which lacks side gussets and an interior gusset to partition the bag into two compartment with a line of weakness to separate the bags from one another.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        05/05/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731